Citation Nr: 1725749	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, claimed as due to exposure to radiation and mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to December 1945.  Appellant was married to the Veteran between February 12, 1945, and May 23, 1981, when he died.  She remarried in June 1984 and was married until her second husband's death in April 2006.  Her third marriage from July 2007 until July 2008 was annulled. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Louisville, Kentucky, currently has jurisdiction of the claim. 

In August 2015, this case was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

As discussed in the August 2015 remand, the appellant seeks entitlement to service connection for the cause of the Veteran's death on the basis of exposure to radiation and to mustard gas.  The Board remanded the case in order for VA to undertake development with regard to the appellant's claim that her husband was exposed to mustard gas during service.

A September 2016 search of DoD's Chem-Bio database showed that the Veteran's name did not appear in the database.  However, it does not appear that all action needed to attempt to confirm his exposures has been taken. Specifically, the M21-1 directs that, "If Compensation Service reports that the Veteran is not listed in the Chem-Bio database, mail copies of the Veteran's service personnel records to the Compensation Service at the following address:  Department of Veterans Affairs
 Compensation Service (211B), ATTN: Mustard Gas Manager, 810 Vermont Ave, NW, Washington, DC 20420."  See, M21-1.IV.ii.1.F.3.e.

A review of the claims file does not show that this second step was undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all action needed consistent with M21-1.IV.ii.1.F.3.e, to determine the likelihood that the Veteran was exposed to Mustard Gas during service.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

